DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15 and 23-37 are pending and under examination.


35 USC § 112 1st  paragraph rejections withdrawn 
The rejection of claims 15, 23-26 and 28-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of Applicant’s amendment to claim 15. 


35 USC § 103(a) rejections maintained 
The rejections of claims 15, 23-28, 31, 33, 34, 35 and 37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Siegel et al (J Clin Oncol, 32:Abstract TPS3117, 2014) are maintained.
	Algate discloses treatment of myeloma with conjugated anti-BCMA antibodies comprising CDRH1 of SEQ. ID. NO: 1, CDRH2 of SEQ. ID. NO: 2, CDRH3 of SEQ. ID. NO: 200, CDRL1 of SEQ. ID. NO: 4, CDRL2 of SEQ. ID. NO: 5, and CDRL3 of SEQ. ID. NO: 6 (paragraphs 38-47, 70, 76). Algate disclose that the antibodies may be administered subcutaneously, intrathecally, intraperitoneally, intramuscularly or
intravenously (paragraph 121-124).
	Siegel disclose the treatment of myeloma with MK-3475 (pembrolizumab) combined with lenalidomide and low-dose dexamethasone.
One of ordinary skill in the art would have been motivated to apply Siegel’s method of treating myeloma with pembrolizumab to Algate method of treating myeloma with conjugated anti-BCMA antibodies because both Algate and Siegel disclose methods of treating multiple myeloma with compositions comprising antibodies.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Algate method of treating myeloma with conjugated anti-BCMA antibodies with Siegel’s method of treating myeloma with pembrolizumab because the prior art teaches that both are useful for the treatment of multiple myeloma. Furthermore it would have been obvious to substitute  Algate’s  conjugated anti-BCMA antibodies for Siegel’s composition comprising lenalidomide and low-dose dexamethasone to have a method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1.

Applicant argues that simply because Algate and Siegel both disclose multiple myeloma that commonality alone is insufficient to provide a person of ordinary skill in the art with the requisite motivation to combine the references
	In response, as discussed previously, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Furthermore, both Weisenthal and Berenbaum disclose the ordinary use of combination therapies. As Applicant acknowledges, both Algate and Siegel both disclose the treatment of multiple myeloma with an antibody that binds BCMA and an antibody that binds PD-1, respectively.

In addition, Applicant argues that the Office Action also has provided no evidence that the result of the proposed combination would have been predictable to a person of ordinary skill in the art. Applicant argues that a proposed use of an agent in a clinical trial would not have motivated one of skill in the art to use that agent in a combination with another agent to achieve a result with a reasonable expectation of success. Applicant argues that with regard to the success of Siegel's clinical trial (pembrolizumab + standard of care treatments), Applicant argues that Mateos provides a summary related to Siegel's clinical trial protocol and notes on p. 118 that: Based on the observed higher risk of death associated with the pembrolizumab combination, and the FDA' s determination that the risk of the combination outweighs its benefits, one of skill in the
art would simply not be motivated to combine Algate and Siegel. And even arguendo, if one of skill in the art did combine Algate and Siegel, they would have no expectation of success since this prior combination with pembrolizumab was unsuccessful.
Applicant’s arguments have been considered but are not persuasive.  It is noted that the phase I KEYNOTE-023 study indicated that pembrolizumab plus lenalidomide and dexamethasone showed an acceptable safety profile and promising anti-tumour activity in patients with recurrent or relapsed multiple myeloma (page e119, 1st column, 2nd paragraph). The results however were not reproduced in the subsequent phase III trials and the FDA determined that the adverse effects outweighed the clinical benefit.  However, Mateo went on to recite that in the phase III trials, no unifying cause or distinct AEs could be identified that could be attributed to the greater risk for death in the pembrolizumab combination arm versus the comparator arm (page e119, 1st column, 1st paragraph). Mateo further disclosed that PD-1/PD-L1 inhibitor combination therapy for the treatment of MM could be a therapeutic option. 
	Thus, Mateo does not demonstrate that there was not a reasonable expectation of success in treating patients with multiple myeloma with the combination of a PD-1/PD-L1 inhibitor and an anti-BCMA antibody. As disclosed in Algate and Siegel, as well as the well-known use of anti-PD-1 antibodies to treat cancer at the time the present application was filed, one of skill in the art would have had a reasonable expectation of success in treating cancer with anti-BCMA antibodies and anti-PD-1 antibodies.
It is further noted that that are many after-filing references that disclose the benefits of treating cancer with combinations of anti-PD-1 antibodies with other antibodies. At the time of the filing of the present application, there was ample evidence to combine antibodies such as anti-PD-1 antibodies and anti-BCMA antibodies to treat cancer.

Applicant also argues that a person of ordinary skill in the art would recognize that Weisenthal's three-paragraph disclosure over-generalizes the field of combination chemotherapy and does not adequately address the toxicity concerns associated with the administration of multiple agents. Applicant argues that at best, Weisenthal's
statements only reflect the experiments Weisenthal conducted to measure cell death endpoints in tumor samples treated with certain small molecule chemotherapeutic agents including gemcitabine and cisplatin. Applicant argues that a person of ordinary skill in the art would not understand Weisenthal to provide a general teaching that any combination of anti-cancer agents would have a reasonable expectation of success in treating cancer.
In response, as discussed previously, Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy. Weisenthal recites that the synergy found with certain drug combination in vitro have been confirmed in clinical settings. Thus, Weisenthal does not only reflect the experiments conducted to measure cell death endpoints in tumor samples treated with certain small molecule chemotherapeutic agents.
Applicant’s argument that  has not submitted any objective evidence to support their argument that most drug combination do not result in an additive effect. As previously, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) see MPEP § 2145.

Applicant continues to argue that the Office Action has not provided a reason why a person of ordinary skill in the art would have substituted anti-BCMA antibodies for lenalidomide/dexamethasone. Applicants argues that a person of ordinary skill in the art simply would not consider anti-BCMA antibodies as substitutable for lenalidomide/dexamethasone, both of which are small molecule agents not known to target BCMA. Applicant argues that Office Action also has provided no evidence that the result of the proposed combination would have been predictable to a person of ordinary skill in the art.
	In response, as discussed previously, anti-BCMA antibodies, lenalidomide/dexamethasone and pembrolizumab have all been previously reported to treat multiple myeloma. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To reject a claim based on simple substitution one known element for another to obtain predictable results, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

Anti-BCMA antibodies, lenalidomide/dexamethasone and pembrolizumab are common anti-cancer agents known to predictably treat numerous types of cancer. Anti-BCMA antibodies, lenalidomide/dexamethasone and pembrolizumab have all been previously reported to treat multiple myeloma. It would have been obvious to substitute one for the other. Given that the three chemotherapeutic agents were well know treatments, the treatment of cancer with a combination of two of the agents would have been predictable. Furthermore, there is no requirement that to substitute one agent for the other requires that the agents target the same receptor. 

Applicant argues that as shown in the subject application, the combination of the two different antibodies yielded a greater than additive response. Applicant argues that when combining any two drug treatments, one cannot predict even an additive response, as one element may interfere with the effect of the other. Applicant argues that one cannot predict a greater than additive response. Applicant further argues that  a greater than additive response is what is shown in the subject application.
	Applicant argues that Example 5 of the instant application provides in vivo data that support the unexpected effect provided by the combination of a first molecule comprising an antigen binding protein that binds BCMA comprising CDRH1 of SEQ ID NO: 1, CDRH2 of SEQ ID NO: 2, CDRH3 of SEQ ID NO: 200, CDRLI of SEQ ID NO: 4, CDRL2 of SEQ ID NO: 5, and CDRL3 of SEQ ID NO: 6, conjugated to a monomethyl auristatin and a second molecule comprising an antigen binding protein that binds PD-1. Applicant argues that as shown in Figure 6 , in particular in panels 6(5), 6(6) and 6 (7), using the same dosage (10 mg/kg) and same administration regimen (days 0, 4, 8, 11, 15, 17), the combination of anti-BCMA antibody conjugated to MMAF and anti-PD-1 antibody slowed the growth of the tumor more than each agent individually. Applicant argues that the animals treated with the combination of agents fared far better, with many more animals making it past day 25 ( ~8/10). Applicant argues that this data demonstrates more than an additive effect of the two monotherapies
	Applicant argues that a greater than additive effect would not have been
expected in the art, because biological systems in general are complex, and cancer treatments are particularly complex. Applicant argues that the ultimate effect of inhibiting two different targets may have actually diminished the effect of one of the targets leading to merely additive or even lower results. Applicant argues that the prior art does not demonstrate that greater than additive results would have been expected. Applicant argues that the showing of an effect greater than the sum of each of the effects taken separately is pertinent to the legal conclusion of non-obviousness because it shows unexpectedness. Applicant argues that the claims as amended are commensurate with the data supplied in the specification.
Applicant’s arguments have been considered but are not persuasive.  As an initial matter, the EL4-Luc2 cell line used in Examples 5 and 6 appears to be a T lymphoblast model in which the tumor cells have been transfected with BCMA. The EL4 cell line appears to express NK-related receptors (Gays et al, J Immunol, 164:5094-5102, 2000). Furthermore, Logan disclose that the transfection of the EL4 cell line resulted in an abnormal phenotype (Logan et al, Immunol Cell Biol, 82:132-135, 2002; page 133, 1st column to page 134, 1st column; Figure 1). Thus, the EL4 cell line used in Examples 5 and 6 does not appear to be a suitable model for multiple myeloma.
Furthermore, the results from Figures 6 and 7 appear to show an additive effect of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody. It is not clear from Figures 6 and 7 that the administration of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody to an animal model using transfected EL4 cells resulted in a synergistic effect of GSK2857916 and rat anti-mouse PD-1 polyclonal antibody.  A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). MPEP § 2145. 
 	As discussed previously, Weisenthal states that combination chemotherapy frequently, but not always, has produced greater degrees of clinical benefit than single agent therapy.” Wiesenthal further states that most “classic” drug combinations are only additive or are at most, minimally synergistic. Berenbaum (Clin exp Immunol, 1997, 28:1-18, cited previously) disclose that to demonstrate the synergistic effect of two treatment agents, one must first prepare a dose-response curve for each agent alone (see Fig. 1 of Berenbaum). One must also prepare a number of combination treatments containing varying amounts of each agent. The results of all the treatments, each agent alone and the various combinations must be compared and analyzed quantitatively and statistically. Applicant has not demonstrated that a conjugated anti-BCMA antibody along with an anti-PD-1 antibody would not be expected to achieve more than an additive effect on tumor growth. Applicant has not demonstrated that treatment of multiple myeloma with a conjugated anti-BCMA antibody along with an anti-PD-1 antibody resulted in a synergistic effect.
	

The rejections of claims 15 and 23-37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Siegel et al (J Clin Oncol, 32:Abstract TPS3117, 2014) in further in view of Bosch et al (WO 2015/069770, published 14 May 2015, filed 5 November 2014, IDS) are maintained.
Siegel does not specifically disclose a route of administration for the anti-PD-1 antibody nor does Siegel or Algate specifically disclose that the anti-PD-1 antibodies and anti-BCMA antibodies are administered simultaneously or sequentially in any order.	
Bosch teaches a combination of anti-PD1 antibodies in combination with other antibodies to checkpoint inhibitors to treat cancer including myeloma (paragraphs 11-19). Bosch disclose that the antibodies can be administered simultaneously or sequentially, in either order (paragraph 18).Bosch disclose that the antibodies can be administered intravenously, intramuscularly, subcutaneously, intraorbitally, intracapsularly, intraperitoneally, intrarectally, intracisternally, intratumorally, intravasally, intradermally or by passive or facilitated absorption through the skin (paragraph 154).
One of ordinary skill in the art would be motivated to apply Bosch’s treatment regimens to Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1 because both Siegel and Bosch concern administering antibodies to cancer patients including anti-PD-1 antibodies. Given the relevance of Bosch’s methods for treatment of cancer patients with antibodies and Algate and Siegel’s methods for treating cancer patients with antibodies, one of skill in the art would look at Bosch’s treatment regimens for use in the methods of to Algate and Siegel. It would have been prima facie obvious to combine Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1 with Bosch’s treatment regimens to have Algate and Siegel’s method of treating multiple myeloma comprising administering an antibody that binds BCMA and an antibody that binds PD-1, wherein the antibodies are administered simultaneously or sequentially and administered by the same route.  

Applicant argues that Bosch's teachings do not address or negate the unexpectedness of the quantitative effects of the recited combination of antibodies for treating B-cell lineage cancers. Applicant argues that even combining Bosch's teaching with those of Algate and Siegel, the claims remain directed to subject matter that is non-obvious.
Thus, Applicant argues as set forth above.  For the reasons set forth above and the reasons of record, Algate and Siegel make obvious the method of treating cancer in a mammal comprising administering an anti-BCMA antibody and an anti-PD-1 antibody. Thus, the rejections are maintained. 
	

The rejections of claims 15 and 23-37 under 35 U.S.C. 103 as being unpatentable over Algate et al (US 2013/0280280, 24 October 2013) in view of Cheung et al (WO 2015/095423, published 25 June 2015) are maintained.
	Algate discloses treatment of myeloma with conjugated anti-BCMA antibodies comprising CDRH1 of SEQ. ID. NO: 1, CDRH2 of SEQ. ID. NO: 2, CDRH3 of SEQ. ID. NO: 200, CDRL1 of SEQ. ID. NO: 4, CDRL2 of SEQ. ID. NO: 5, and CDRL3 of SEQ. ID. NO: 6 (paragraphs 38-47, 70, 76). Algate disclose that the antibodies may be administered subcutaneously, intrathecally, intraperitoneally, intramuscularly or
intravenously (paragraph 121-124).
	Cheung teaches methods of treating cancer, including multiple myeloma, with antibodies to PD-1, along with a second antibody to OX40 (paragraphs 11, 12 81). Cheung discloses that the anti-PD1 antibody may be pembrolizumab or nivolumab (paragraph 30). Cheung disclose that the antibodies may be administered by the same route of administration or by different routes of administration (paragraph 379). Cheung discloses that the antibodies may be administered sequentially or concurrently (paragraph 378).
One of ordinary skill in the art would have been motivated to apply Cheung’s method of treating myeloma with anti-PD-1 antibodies to Algate’s method of treating myeloma with conjugated anti-BCMA antibodies because both Algate and Cheung disclose methods of treating multiple myeloma with compositions comprising antibodies.  The court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143.  Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine Algate method of treating myeloma with conjugated anti-BCMA antibodies with Cheung’s method of treating myeloma with pembrolizumab because the prior art teaches that both are useful for the treatment of multiple myeloma. Furthermore, it would have been prima facie obvious to substitute Algate’s conjugated anti-BCMA antibodies for Cheung’s anti-OX40 antibodies to have a method of treating multiple myeloma comprising administering conjugated anti-BCMA antibodies and an antibody that binds PD-1.

Applicant argues that Cheung is cited as teaching a combination of two checkpoint inhibitor antibodies, an anti-PD- 1 and an anti-OX40 antibody to treat myeloma but provides no motivation for one of skill in the relevant field to combine the use of pembrolizumab with the disclosure of Algate to arrive at the claimed method with a reasonable expectation of success. Applicant argues that simply because Algate and Cheung both disclose multiple myeloma that commonality alone is insufficient to provide a person of ordinary skill in the art with the requisite motivation to combine the references. Applicant further argues that the Office Action also has provided no evidence that the result of the proposed combination would have been predictable to a person of ordinary skill in the art.
In response, as discussed previously, the court has held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The idea of combining them flows logically from their having been individually taught in the prior art (MPEP 2144.06).   Combining prior art elements according to known methods to yield predictable results is an exemplary rationale for a prima facie case of obviousness.  MPEP2143. As discloses by Cheung and Algate, anti-BCMA antibodies and pembrolizumab have been disclosed to treat multiple myeloma.  Furthermore, both Weisenthal and Berenbaum disclose the ordinary use of combination therapies.

In addition, Applicant argues that the Office Action has not provided a
reason why a person of ordinary skill in the art would have substituted anti-BCMA antibodies for anti-OX40 antibodies. Applicants argues that a person of ordinary skill in the art simply would not consider anti-BCMA antibodies as substitutable for anti-OX40 antibodies, which are directed to a different target.
In response, as discussed previously, anti-BCMA antibodies, anti-OX40 antibodies have all been previously reported to treat multiple myeloma. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To reject a claim based on simple substitution one known element for another to obtain predictable results, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

Anti-BCMA antibodies, anti-OX40 antibodies and pembrolizumab are common anti-cancer agents known to predictably treat numerous types of cancer. Anti-BCMA antibodies, anti-OX-40 antibodies and pembrolizumab have all been previously reported to treat multiple myeloma. It would have been obvious to substitute one for the other. Given that the three chemotherapeutic agents were well know treatments, the treatment of cancer with a combination of two of the agents would have been predictable. There is no requirement that to substitute one agent for the other requires that the agents bind the same target. 


	Applicant further argues that as discussed above addressing the rejection over Algate in view of Siegel, the data provided in the specification demonstrate that the recited combination treatment performs better than additively, and such performance was not expected.
In response, for the reasons set forth above and the reasons of record, Applicant has not demonstrated that treatment of multiple myeloma with a conjugated anti-BCMA antibody along with an anti-PD-1 antibody resulted in a synergistic effect.  

Summary
Claims 15 and 23-37 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK HALVORSON/Primary Examiner, Art Unit 1642